DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transaxle (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2004/0108674 (McGaughy).
Regarding claim 20, McGaughy discloses a front suspension comprising: an upper suspension arm 60 coupled between a chassis 130 and a spindle assembly 30; a lower suspension arm 70 coupled between the chassis and the spindle assembly 50; a strut 140 coupled between the lower suspension arm and the chassis (See Fig 1B); a steering rod 50 coupled between the spindle assembly and a steering system; and an axle assembly (at 170) for conducting torque from a transaxle to a wheel coupled with the spindle assembly.  (It is noted that the axle assembly is configured to function as recited.  See Para [0034]).
Regarding claim 21, McGaughy discloses that a first rod-end joint (at 80) couples a top portion of the spindle assembly to the upper suspension arm.
Regarding claim 22, McGaughy discloses a second rod-end joint couples a bottom portion of the spindle assembly to the lower suspension arm (at 110).
Regarding claim 23, McGaughy discloses that a steering rod-end joint couples a leading edge of the spindle assembly to the steering rod 50. (at 190).
Regarding claim 32, McGaughy discloses a front suspension comprising: a first rod end joint (at 80) for coupling an upper suspension arm to a spindle assembly; a second rod-end joint (at 110) for coupling a lower suspension arm to the spindle assembly; and a steering rod-end joint (at 190 in Fig 3B) for coupling a steering rod to the spindle assembly.
Allowable Subject Matter
Claims 24-31 and 33-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.  In particular, USPN 5,882,484 (Kuhn) also discloses the features of claim 20 including the steering rod coupled between a spindle assembly and steering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616